Citation Nr: 1446326	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In the appellant's May 2011 VA Form 9, he indicated that he wished to be scheduled for a Board hearing in Washington, D.C., regarding his appeal.  However, he failed to appear for the scheduled hearing and, in August 2013, he requested that the hearing be rescheduled, stating that it was impossible for the Veteran to travel to Washington, D.C. in light of the distance from the Philippines and the financial cost.  Accordingly, in September 2014, the Board sent a letter to the Veteran asking if he would be willing to attend another hearing, to include a hearing at the local RO in Manila, Philippines, or via video-conference.  The letter provided, "If you do not respond within 30 days from the date of this letter, the Board will assume you do not want a hearing on these issues and proceed accordingly."  As the appellant did not respond within the applicable time frame, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

As a final introductory matter, the Board notes that the Veteran also stated that he wished for a private attorney to represent him.  See August 2013 statement ("I am requesting [V.G.], Attorney at Law as my representative.").  In September 2014, the Board advised the appellant that he had not submitted a properly executed VA Form 21-22a appointing such attorney as a representative and requested that he could appoint either an accredited Veterans Service Organization (VSO) or private attorney by submitting a properly executed form.  The letter provided, "If we have not heard from you, or from your new representative, within 30 days of the date of this letter, we will assume that you wish to represent yourself and we will resume our review of your appeal."  As no response has been received, it is assumed that the appellant is self-represented.  






FINDING OF FACT

The appellant is the adult son of the claimed Veteran; the appellant neither had requisite service so as to be recognized as an "eligible person" nor is the surviving spouse of an "eligible person" under the statute governing payments under the FVEC.


CONCLUSION OF LAW

The criteria for basic eligibility for a one-time payment from the FVEC Fund are not met.  Section 1002 of the American Recovery and Reinvestment Act of 2009 (ARRA), Pub.L. No. 111-5, 123 Stat. 115 (enacted February 17, 2009); 38 U.S.C.A. §§ 1513 or 1521 (West 2002 & West Supp. 2013); § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  Moreover, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Basic Eligibility

The appellant is the adult son of the claimed Veteran.  The Board notes that the claimed Veteran was buried in 1972 (see May 2010 application for burial benefits), which means that the appellant is at least 42 years of age.  In September 2009, he filed a claim seeking a one-time payment from the FVEC as authorized under section 1002 of the American Recovery and Reinvestment Act of 2009 (ARRA), Pub.L. No. 111-5, 123 Stat. 115.

Section 1002 of the ARRA created the FVEC and provides:

The Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. . . .  If an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Pub.L. No. 111-5, 123 Stat. 115 (2009).

To qualify as an "eligible person" for compensation from the FVEC, a person is required to have (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces or organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Id.

In this case, even assuming arguendo that the claimed Veteran's service could be verified by the Department of the Army [the Board notes that the requisite verification of service has not been documented in the claims file], the appellant is not an eligible person for receipt of payment from the FVEC.  The law creating and authorizing payment from the FVEC limits payment to eligible recipients and, if the claim is pending upon their death, to their surviving spouse.  Id.

In a June 2012 statement, the Veteran asserted that he should be entitled to payment because the claimed Veteran and the claimed Veteran's spouse are deceased, as is his older brother, essentially arguing that the "next of kin" doctrine should be applied in this case.  See, e.g. In re Gray's Estate, 168 F. Supp. 124, 126 (D.D.C. 1958) (discussing the "next of kin" doctrine).  However, the "next of kin" doctrine is inapplicable because eligible persons for the one-time payment from the FVEC are specifically defined, and the Board cannot mandate an award of benefits in the absence of statutory entitlement.  

Here, the appellant did not serve with the U.S. Armed Forces during World War II, nor is he a surviving spouse of an eligible person who did have the requisite service.  Indeed, the appellant has not argued otherwise.  Simply put, because the appellant is an adult child of the claimed Veteran, he is not an "eligible person" for purposes of the ARRA.  Only an eligible person, or the surviving spouse of an eligible person, may be legally entitled to receive the one-time payment from the FVECF.  See Pub.L. No. 111-5, 123 Stat. 115.  

As the evidence of record does not reflect the appellant's status as an eligible person or the surviving spouse of an eligible person, he cannot establish entitlement to a one-time payment from the FVEC. Consequently, the appellant's claim for entitlement to a one-time payment from the FVECF fails as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a one-time payment from the FVEC Fund is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


